 In the Matter of CHARLES R. MCCORMICK LUMBER Co.andINTER-NATIONAL WOODWORKERS or AMERICA,LOCAL 112Case No. R-645-Decided May 5, 1938Lumber Industry-Investigation of Representatives:controversy concerningrepresentation of employees:employer's refusal to grant recognition of union ;rival organizations-UnitAppropriate for Collective Bargaining:employees ofthe Company at Port Gamble,excluding certain categories;no controversyas to,except as to certain employees who exercise supervisory powers ; stipula-tion asto-Election Ordered:pay roll furnished for purposeof-Certification ofRepresentatives.Mr. Thomas P. Graham,for the Board.Poe, Falknor, Emory ct Howe, by Mr. A. J. Falknor,andMr. Wil-liam Y. Powell,of Seattle,Wash., for the Company.Mr. Paul Coughlin,of Seattle,Wash., for Local 112.Mr. L. Presley,of Seattle,Wash., forLocal 2536.Miss Margaret M. Farmer,ofcounselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn December 23, 1937, International Woodworkers of America,Local 112, herein called Local 112, filed with the Regional Directorfor the Nineteenth Region (Seattle, Washington) a petition allegingthat a question affecting commerce had aristin concerning the repre-sentation of employees of Charles R. McCormick Lumber Company,Port Gamble, Washington, herein called the Company, and request-ing an investigation and certification of representatives pursuant toSection 9 (c) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.On February 26, 1938, the National LaborRelationsBoard, herein called the Board, acting pursuant to Sec-tion 9 (c) of the Act and Article III, Section 3, of National LaborRelations Board Rules and Regulations-Series 1, as amended, or-dered an investigation and authorized the Regional Director to con-duct it and to provide for an appropriate hearing upon due notice.On February 28, 1938, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, upon38 DECISIONS AND ORDERS39Local 112, and upon Brotherhood of Carpenters and Joiners, Local2536, herein called Local 2536, a labor organization claiming to rep-resent employees directly affected by the investigation.Pursuantto the notice, a hearing was held on March 18 and 19, 1938, at PortOrchard, Washington, before Thomas S. Wilson, the Trial Examinerduly designated by the Board. The Board, the Company, Local 112,and Local 2536 were represented by counsel and participated in thehearing.Full opportunity to be heard, to examine and to cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.During the course of the hearing the TrialExaminer made several rulings on motions and on objections to theexclusion of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case the Board makes the following :FINDINGS OF FACT1.THEBUSINESS OF THE COMPANYThe Charles R. McCormick Lumber Company, a Delaware corpo-ration, has its principal office in San Francisco, California. It ownslarge tracts of timber in the States of Oregon and Washington andis engaged in the logging and manufacture of lumber at St. Helens,Oregon, and at Port Gamble, Washington. The Company owns, atPort Gamble, all the land, all but a few of the dwellings, and con-trols or leases, in addition to a sawmill, a store, a public hotel, aworking man's hotel, and a garage.The Company also operates acreosoting plant at St. Helens, Oregon.A wholly owned subsidiarycorporation, the McCormick Steamship Company, incorporated underthe laws of California, transports both freight and passengers inintercoastal trade between the ports of the United States, Honolulu,Puerto Rico, the Gulf of Mexico, and the Panama Canal Zone.The present proceedings are confined to the Port Gamble opera-tions of the Company.During 1937, the sales of the Company fromitsPort Gamble plant amounted to $1,800,000.Ninety-three per centof the finished products thus sold were shipped outside the State ofWashington.The Company employed at its sawmill in Port Gamble approxi-mately 500 workers, exclusive of office force.II.THE ORGANIZATIONS INVOLVEDInternationalWoodworkers of, America, Local 112, is a labororganization, affiliated with the Committee for Industrial Organiza-tion,' apparently admitting to its membership all production and106791-38-vol. Nii-4 40NATIONAL LABOR RELATIONS BOARDmaintenance employees of the Company working at its sawmill inPort Gamble, excluding office, clerical, and supervisory employees.Sawmill and Timber Workers, Local 2536, is a labor organizationaffiliated with the Brotherhood of Carpenters and Joiners, in turnaffiliated with the American Federation of Labor. It apparently ad-mits to membership all production and maintenance employees of theCompany working at its sawmill in Port Gamble, excluding office,clerical, and supervisory employees.III. THE QUESTION CONCERNING REPRESENTATIONLocal 2536 was organized as a federal union and was charteredby the American Federation of Labor on August 29, 1934.On April1, 1935, it became a member of the United Brotherhood of Carpentersand Joiners, an American Federation of Labor affiliate.From May1935 until March 1938 Local 2536 was recognized by the Company asthe sole collective bargaining agency at Port Gamble.During thisperiod agreements were negotiated with the Company coveringwages, hours, and other conditions of employment.The third andlast of these agreements expired March 1, 1938.A movement among the employees toward affiliation with theCommittee for Industrial Organization gained momentum duringthe summer of 1937. By September 12, 1937, it had grown to suchan extent that a meeting was called by Local 2536 at which the ques-tion of a change of affiliation from the American Federation of Laborto the Committee for Industrial Organization was put to a vote.The count' showed 197 votes for the C. I. O. and 188 votes for theA., F. of L. One hundred fifty-four members did not vote. Theevidence discloses a difference of opinion as to whether the motionvoted upon was one to change the affiliation of Local 2536 as a group,or whether it was merely one to record the individual preferences ofitsmembers.Whatever the exact motion, it is conceded that Local2536 did not at any time lose its identity. It increased its activityand immediately launched an intensive campaign to regain the sup-port of both hostile and neutral members. It now claims to representa majority of the sawmill employees.The dissenting group, the present petitioner, became affiliatedwith the Committee for Industrial Organization in September 1937,and was chartered as Local 112, InternationalWoodworkers ofAmerica, at that time.Local 112 has requested the Company torecognize it "as the sole collective bargaining agent in the sawmill."The Company has refused to deal with this group; prior to March 1,1938, on the ground that it had a binding agreement with Local 2536,and since then on the ground that Local 112 had not been certi- DECISIONS AND ORDERS41fled by the Board as bargaining representative of the employeeswithin said group.We find that a question has arisen concerning representation of,employees of the Company.IV. THE EFFECT OF THEQUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate and substantialrelation to trade, traffic and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Company, Local 112, and Local 2536 agreed by stipulation atthe hearing that an appropriate unit for collective bargaining shouldinclude all the employees of the Company employed at Port Gamble,excluding longshoremen, dockboat workers, office, store, hotel, andgarage employees, and excluding also the following supervisory em-ployees :Mr. Luedemann, manager of the Northwest section, Wil-liams Hammerschmith, Leonard Clark, Nels Johnson, C. H. Carlson,H. S. McPherson, William Anderson, Roy Amos, Walter Finn, Sr.,W. K. McNeil, J. Clifford Murdock, Thomas Forsyth, and OscarJohnson.Local 112 also contends that foremen, strawbosses, and leadermenwho at times exercise supervisory powers over fellow workmen shouldbe excluded from the bargaining unit.Local 2536 maintains thatthese employees do manual labor side by side with the other workmenand that the supervisory powers accorded them are too slight tojustify their exclusion on that ground.It appears from the record that it is the duty of these men tosee that the gangs of which they are members are fully manned andthat the material or machines upon which they are working areproperly handled.Although they rarely have independent power tohire and fire, they often have the power to recommend dismissals.They may supervise as few as 3 or as many as 40 men.We are ofthe opinion that foremen, strawbosses, and leadermen, who exercisesupervisory powers, should be classed with the supervisory, employeesand as such should be excluded from the bargaining unit.Local 112 also requests that William Miller, the town-site boss,be excluded as a supervisory employee. It appears from the recordthat Miller's duties consist of keeping the town dwellings in repair 42NATIONALLABOR RELATIONS BOARDand occasionally doing light construction work.There is no showingthat he is at any time actually employed in the sawmill or that hiswork is necessarily connected with it.Under the circumstances, weconclude that no sufficient showing has been made to relate his inter-ests to those of the employees within the unit.We shall thereforeexclude Miller from the bargaining unit.We find that the employees of the Company employed at PortGamble, excluding longshoremen, dockboat workers, the town-siteboss, store, hotel, and garage employees and also excluding office andsupervisory employees, constitute a unit appropriate for the purposeof collective bargaining and that said unit will insure to employeesof the Company the full benefit of their right to self-organizationand to collective bargaining and otherwise effectuate the policies ofthe Act.VI. THE DETERMINATION OF REPRESENTATIVESThere was introduced in evidence at the hearing the Company'spay roll of February 28, 1938, showing the names of approximately469 employees within the unit which we have found appropriate.Local 112 introduced in evidence approximately 238 applicationcards, a list containing approximately 238 names of employees withinthe desired unit, a list containing the names of 16 persons whomLocal 112 declares desire representation by it, and a list of em-ployees whom it claims to be supervisory employees.Local 2536 introduced in evidence approximately 257 applicationcards, a petition, circulated among the employees about February 20,1938, containing 262 names, membership lists containing approxi-mately 257 names of employees within the desired unit, a list ofpersons whom Local 2536 claimed had rejoined their union, andseveral dues books.Upon examination of the various documents introduced in evi-dence, by the two unions, we find many duplications in their respec-tive claims.In view of this, we find that the question which hasarisen concerning the representation of employees can best be resolvedby means of an election by secret ballot. It was agreed by the partiesthat if an election is ordered by the Board, the pay-roll date of Feb-ruary 28, 1938, shall be used to determine eligibility to vote.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Charles R. McCormick Lumber Company, DECISIONS AND ORDERS43at Port Gamble, Washington,within the meaning of Section 9 (c)and Section 2 (6) and (7)of the National Labor Relations Act.2.The employees of the Company,employed at Port Gamble, ex-cluding longshoremen, dockboat workers, the town-site boss, store,hotel and garage employees,and also excluding office and super-visory employees,constitute a unit appropriate for the purposes ofcollective bargaining,within the meaning of Section 9(b) of theNational Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat.449, and pursuant to Article III, Section 8,of National Labor Relations Board Rules and Regulations-Series 1,as amended, it isDIRECTEDthat, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Charles R. McCormick Lumber Company,an election by secretballot shall be conducted within twenty(20) days from the date ofthisDirection, under the direction and supervision of the RegionalDirector for the Nineteenth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Section 9,of said Rules and Regulations,among the employees ofthe Company who were employed at Port Gamble during the pay-roll period ending February 28, 1938, exclusive of longshoremen,dockboat workers,the town-site boss, store,hotel and garage em-ployees, office and supervisory employees, and those employees whohave quit or been discharged for cause since February 28, 1938, todetermine whether they desire to be represented by InternationalWoodworkers of America, or by the United Brotherhood of Car-penters and Joiners, for purposes of collective bargaining, or byneither.SAME TITLECERTIFICATION OF REPRESENTATIVESJune 0, 1938On May 5, 1938, the National Labor Relations Board, herein calledtheBoard, issued a Decision and Direction of Election in the 44NATIONALLABOR RELATIONS BOARDabove-entitledcase.The Direction of Election directed that anelection by secret ballot be held within twenty (20) days from thedate of the Direction, among the employees of the Charles R. McCor-mick Lumber Company, Port Gamble, Washington, who were em-ployed during the pay-roll period ending February 28, 1938, exclu-sive of longshoremen, dockboat workers, the town-site boss, store,hotel and garage employees, office and supervisory employees, andthose employees who had quit or been dischargedfor cause sinceFebruary 28, 1938, to determine whether they desired to be repre-sented by the InternationalWoodworkers of America, Local 112,or by Lumber and Sawmill Workers Local Union No. 2536, for thepurposesof collective bargaining, or by neither.Pursuant to the Decision and Direction of Election,an electionby secret ballot has been conducted under the direction and super-vision of the Acting Regional Director for the Nineteenth Region(Seattle,Washington)among theeligible employees of the CharlesR.McCormick Lumber Company. Full opportunity was accordedall parties to this investigation to participate in the conduct of thesecret ballot and to make challenges.On May 18, 1938, the said Re-gional Director, acting pursuant to Article III, Section 9, of theBoard's Rules and Regulations-Series1,as amended, issued andduly served upon the parties an Intermediate Report on the election.No objections or exceptions to the Intermediate Report have beenfiled by any of the parties.As to the balloting and its results, the Acting Regional Directorreported as follows :Total number eligible to vote________________________________447Total number of ballots cast________________________________443Total number of blank ballots______________________________0Total number of void ballots________________________________Total number of ballots cast for International Woodworkers of0America, Local 112, affiliated with the C. I. 0________________ 207Total number of ballots cast for Lumber and Sawmill Workers,Local Union No. 2536, affiliated with the A. F. of L---------- 235Total number of ballots cast for neither organization---_______0Total number of challenged votes____________________________1By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of National DECISIONS AND ORDERS45Labor Relations Board Rules and Regulations-Series 1, as amended,IT IS HERESYCERTIFIED that the Lumber and Sawmill Workers, LocalUnion No. 2536, affiliated with the A. F. of L., is the exclusive repre-sentative of all such employees for the purpose of collective bargainingin respect to rates of pay, wages, hours of employment, and otherconditions of employment.